DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 10/3/2022 are acknowledged. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/3/2022 has been entered.
 

INFORMATION DISCLOSURE STATEMENT
2.	No new Information Disclosure Statement has been submitted for review.  

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.





OBJECTIONS 
4.	Claim 23 is objected to because of the following informalities:  Claim 23 should remove the world “or” before (CpG ODN). Appropriate correction is required. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 23 recite the species IMM-101 as well as the genus (mycobacterium obuense) and  the genus Streptococcus pyogenes and the species (OK-432/Picibanil) and thus it is not clear what the scope of the claim is if it is only the species or encompasses the entire genus. It is recommended by the Examiner to remove IMM-101 and the parenthesis from mycobacterium obuense and just recite mycobacterium obuense as well as remove (OK-432/Picibanil) from the claim and just recite Streptococcus pyogenes.



ALLOWABLE SUBJECT MATTER
6.	Claims 13,17, 20, and 33 are allowable. Where the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. In order to be considered the claims need to be amended. Specifically the terms preferably needs to be removed from claims 18 and 21. Claim 22 recite RFA and should recite radio frequency ablation as it is an undefined acronym. The same amendments would be required for claim 31 as in claim 19 with removal of the genus/species from the claim.

EXAMINER’S COMMENT 
7.	The instant claims are allowable as the claims have been amended to be within the scope of the unexpected results. The claims have been amended that the hydrogel comprises poloxamer 407 at 21 % w/v and the xanthan gum is at a concentration of 0.1 % w/v. Example 7 and Fig. 4 shows that the claimed hydrogel affords prolonged protein release for at least 4 days following injection and Example 6, Fig. 3 show the results that the hydrogel comprising xanthan gum presents increased mucoadhesive properties. 

CORRESPONDENCE
8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615